DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
claim 20 depends from cancelled claim 8, for examination purposes claim 20 will depend from claim 1.  
In addition, claim 20 contains a typographical error.  Appropriate correction is required.
Claim 20 status identifier is incorrect.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: the newly added limitations of claim 1, section k, recite that the output of the “mist to hydrophobic connection assembly” (3020) is connected to the input of the blower assembly (3249).  However, the instant disclosure does not support these limitations.  Instant Figure 23 illustrates that it is rather the “hydrophobic polishing filter” (3314) that is connected to the input of the blower assembly (3249).
Claim 20: recites that the blower assembly is operably to the output of the
mist elimination system connection portion and prior to the input of the water scrubber.  Examiner respectfully points out that the instant disclosure does not support these limitations.  The instant specification discloses that the water scrubber (3274) is part of the chiller assembly (3326) (para. [0212]), the chiller assembly (3326) is just upstream of the mist elimination system (3131), while the blower (3249) is downstream of both and not there-in-between.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5-7, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, section k. recites the limitation "the blower" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of CN 101565764 – (CN’764) in view of Jainek (US 2001/0025704 A1) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845).
With respect to claims 1 and 6, Tsangaris teaches the general state of the art of gasification systems, Tsangaris teaches a gasifier (as illustrated in Figures 1 and 3) comprising:
a.    A gasifier/converter (1200) which further comprises:
i.    A Fuel Transport System/handling system (9200); and
ii.    A Gasifier Frame wherein the Gasifier Frame further comprises the stage-one gasifier/converter (1200);
b.    A Primary Flare Assembly (9299) (Table I and (para. [0409])) wherein the gasifier (9200) is operatively connected to the input of the primary flare assembly (as illustrated);
f.    An Integrated Auger System/(screw conveyor) (para. [0155]);
wherein the Integrated Auger/(screw conveyor) further comprises an:
An Auger Collecting Assembly (Figures 28-30) wherein the Auger Collecting Assembly further comprises – it would be obvious that a soot removal system in Tsangaris would comprise the following recited elements (para. [0335]-[0348], [0506]),
A Motor Drive (for the conveyor);
A Waste Collect Barrel/(quench tank (4240)) (para. [0519]);
An Upward Auger Pipe and Screw/conveyor (Fig. 30, 4260);
A Knife valve (para. [0162]); and
A Soot/slag transition box comprising a collection area/reservoir for waste from multiple components of the system (para. [0318], [0335]-[0348] and [0506]) – (Figure 30), including a tiltable slag crucible (para. [0104], [0342]), 
An Auger Removal Assembly (para. [0335] - [0348], [0506]) wherein the Auger Removal Assembly further comprises:
A Packed Bed Filter/(activated carbon bed) (4258) auger/conveyor (para.0134]); and
 A Cooler Auger - [0335]-[0348], [0506]), an Ash/residue Module Auger (para. [0134], [0162]-[0165] and [0176]);
h.  a chiller, wherein the chiller further comprises:
A mesh impingement pad (para. [0268]);
A hydrophilic condenser/(humidity controller) (para. [0295]);
A mist elimination system connector portion (para. [0293]); and
A Water Scrubber (6210);
i.    A mist elimination system/demisters (para. 0293]) wherein the mist elimination system is operably connected to the output of the chiller/cooling units via a mist elimination system connector portion/inlet (para. [0292]-[0293]).
j.    A Chiller Differential Pressure Sensor assembly - Tsangaris teaches monitoring and controlling process parameters such as pressure (para. [0135]), and wherein pressure can be measured using a differential pressure sensor (para. [0386]) – therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to use a differential pressure sensor to measure the pressure within the chiller; wherein the chiller differential pressure sensor assembly further comprises:
A demister pressure sensor – it would be obvious that the mist eliminator/(demister) would comprise sensors (para. [0135], [0355], [0359]);
A Chiller Differential Pressure Sensor with Transmitter – it would be obvious that the chiller of Tsangaris would comprise sensors (para. [0135], [0355], [0359]).
k.  Mist to hydrophobic connection assembly/pipe (see instant para. [0225]) – it would be obvious that the outlet of the demister of Tsangaris would comprise an outlet pipe.  Regarding the newly added limitation “a mist to hydrophobic connection assembly wherein the input of the mist to hydrophobic connection system is operably connected to the output of the mist elimination system and wherein the output of the mist to hydrophobic connection assembly is connected to the input of the blower assembly”; Tsangaris teaches positioning the blower (Figure 3, 6250) downstream of the scrubber (6240) and not wherein the blower assembly (6250) is operably connected to the output of the mist elimination system connection portion.  However, Tsangaris does teach wherein the blower provides the driving force for the gas through the entire system (120), from the converter (1200) to the engine (para. [0548]), and teaches wherein the blower (6250) is designed using all upstream vessel design pressure drops, and is also designed to provide the required pressure for downstream equipment pressure losses to have a final pressure of about 2.1 to 3.0 psig in the HC 7230 (para. [0549]).
Therefore, absent critical results, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose to place the blower (6250) in the apparatus of modified Tsangaris upstream of the scrubber and downstream of the mist elimination system connection portion, and still provide the necessary driving force for the gas through the entire system, in order to accommodate space and design limitations.
l.    A Blower (6250) Assembly (para. [0063], [0297] and [0534]);
m.    An Exit Pipe Assembly wherein the input of the Exit Pipe Assembly is operably connected to the output of the Blower Assembly; - it would be obvious that the various operating units would comprise inlets and outlets pipes or conduits.
n.    A PLC computer/(computing platform) (para. [0120]); and
o.    A tar and particulate sampling system (para. [0362]).
	Tsangaris teaches providing a soot transition box/(tiltable crucible) for discharging molten slag (para. [0342]) and teaches providing devices for removing solids from the gasifier in a controllable manner including rotating arms, rotating wheels, rotating paddles, moving shelves, pusher rams, screws, conveyors, and combinations thereof.  Tsangaris fails to explicitly teach wherein the soot transition box/(tiltable crucible) comprises a box with bearings.  CN’764 teaches a tilting and feeding device for a slag box/ladle comprising a bearing (405) (page 3, 1st para.) in order to facilitate the motion of the slag box/ladle.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the soot transition box/(tiltable crucible) of modified Tsangaris with bearings, as taught by CN’764, in order to facilitate the motion of the slag box/ladle/crucible.
Tsangaris fails to teach providing the chiller differential pressure sensor assembly with a threaded connection with nipple.  Jainek teaches a chiller assembly/(cooling system) comprising a threaded connection with nipple in order to provide optimum sealing of the inner and outer areas (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chiller differential pressure sensor assembly of modified Tsangaris with a threaded connection with nipple, as taught by Jainek, in order to provide optimum sealing of the inner and outer areas.

Though Tsangaris teaches the use of shielded thermocouples (via a sealed end tube) for sensing the temperatures of the produced gas at various points for process control (para. [0507], [0631]-[0632]), Tsangaris fails to teach wherein the primary flare assembly further comprises a thermocouple assembly which further comprises: a coupling; and a thermocouple with shield, and a PLC transmitter.  
Tullos teaches an automated flare control apparatus comprising a thermocouple assembly/(112) which further comprises: a thermocouple/(temperature sensor (112)), and a PLC transmitter/(signal (122) to controller (108)) (col. 3, lines 3-41) in order to ensure efficient management of pollutants from not only the smoke emitted from the flare but also the unburned volatile organic compounds (col. 3, lines 35-41) – it would be obvious that the thermocouple/(temperature sensor) of Tsangaris in view of Tullos would be shielded since Tsangaris, as set forth above, teaches providing shielded thermocouples (via a sealed end tube (para. [0507])), and it would be obvious that the thermocouple assembly of Tsangaris in view of Tullos would comprise a coupling since Tsangaris teaches inserting a thermocouple into the gasification chamber via a sealed end tube which is then sealed to the vessel shell and mechanically held in place by means of a compression gland, which can also accommodate protrusion adjustment into the gasification chamber (para. [0507]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the primary flare assembly of Tsangaris with a thermocouple assembly, as taught by Tullos, which further comprises: a coupling; a thermocouple with shield, and a PLC transmitter, in order to ensure efficient management of pollutants from not only the smoke emitted from the flare but also the unburned volatile organic compounds.
Tsangaris teaches providing one or more syngas coolers (para. [0277]-[0278]) connected downstream of the gasifier/converter (9200) and upstream of a baghouse (6230); but fails to teach providing c. a rectilinear cyclonic cooler operably connected to the output of the gasifier, which would be operably connected to the chiller.  WO’845 teaches a cyclone separator, at the exit of a furnace, providing rectilinear motion for separating solids from gas, thereby providing optimal separation efficiency and pressure drop (page 4, lines: 5-20).  Since the separator of WO’845 is capable of providing both a rectilinear and cyclonic flow patterns of the gas, then it would be expected that the separator of WO’845 would be capable of performing as instantly claimed such that it would provide a cooling effect as well.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the one or more coolers in Tsangaris comprise a rectilinear cyclone separator, as taught by WO’845, positioned at the exit of the gasifier, in order to provide a separator capable of providing both a rectilinear and cyclonic flow pattern for the syngas flowing there-through to thereby provide optimal separation efficiency and pressure drop.  
Consequently, it would be obvious that Tsangaris as modified by WO’845 would teach: d. a Pressure-Based Feedback System – Tsangaris teaches monitoring and controlling process parameters such as pressure (para. [0135]) and teaches using feedback control (para. [0425]), and installing pressure sensors within the gasification chamber (2202) (para. [0475]-[0476]), and is concerned with pressure drop within the floor of the gasification chamber (para. [0477]) using a differential pressure sensor (para. [0386]) which reads on the instant limitation of section d. “wherein the pressure-based feedback system further comprises a cooler-hearth differential pressure assembly” (para. [0386], [0593]); additionally, Tsangaris is concerned with pressure drop across the system (para. [0560]).  Therefore, it would be obvious that Tsangaris in view of WO’845 would provide a gasifier connected to a rectilinear cyclonic cooler such that the pressure-based feedback system further comprises a cooler-hearth differential pressure assembly that is operably connected to the output of the rectilinear cyclonic cooler.
Additionally, regarding section e. Chiller/Packed Bed Filter Connection Assembly – Tsangaris does teach providing Packed Bed Filter/(activated carbon unit) (6260) operably connected to a group of chillers/(recuperator (5200) and dry quench (6210)) via particle separator/(baghouse (230)), and g. A Rectilinear Cyclonic Cooler Transition/(inlets and outlets) Assembly – it would be obvious that the rectilinear cyclonic cooler would comprise a “transition assembly”/(inlets and outlets) wherein the Rectilinear Cyclonic Cooler Transition Assembly operably connects the Rectilinear Cyclonic Cooler to the Chiller/Packed Bed Filter Connection Assembly – Tsangaris does teach providing Packed Bed Filter/(activated carbon unit) (6260) operably connected to a group of chillers/(recuperator (5200) and dry quench (6210)) via particle separator/(baghouse (230)),   h. A Chiller (para. [0295]) wherein the chiller is operably connected to the rectilinear cyclonic cooler - chillers/(recuperator (5200) and dry quench (6210)).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. wherein the Chiller DP Pressure sensor is a mechanism to evaluate the pressure differences between the cyclonic cooler and transition box, and transmit sensor data to the PLC and is positioned outside the gasifier and cooler) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 2, Tsangaris teaches wherein the gasifier further comprises a renewable packed bed filter/(activated carbon bed) (4258) wherein the renewable packed bed filter/(activated carbon bed) (4258) is the operable connection between the chiller and the rectilinear cyclonic cooler and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly – Tsangaris in Figure 3 illustrates a syngas blower & cooler (6250) positioned upstream an activated carbon bed (6260) and downstream a baghouse (6230) and a scrubber (6240); however, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an alternative arrangement of the operating units such that Tsangaris as modified would provide the renewable packed bed filter/(activated carbon bed) (4258) as the operable connection between the chiller/(recuperator (5200)) and the rectilinear cyclonic cooler/(dry quench (6210)) and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly.
With respect to claim 10, WO’845 further teaches wherein the Rectilinear Cyclonic Cooler further comprises:
a.    A Cooler Gas Exit Pipe (4) where the Cooler Gas Exit Pipe further comprises a Cooler Gas Exit Aperture – (as illustrated);
 and
d.    A Cooler Bottom Region/(conical bottom region) wherein the Cooler Bottom Region is operably responsible for catching and removing particulates – (as illustrated).
b.    A Cooler Inspection Port – it would be obvious that the top (4) and (2) openings of the rectilinear cyclonic cooler of WO’845 can be used to inspect the inside thereof.
c.    One or more baffles/intrados (Fig. 2, 2a) having an angle of slump ranging from 60-7- degrees (as illustrated).
With respect to claim 11, Tsangaris teaches wherein the Rectilinear Cyclonic Cooler Transition Assembly further comprises:
a.    A Transition Horizontal Pipe; and
b.    A Transition Vertical Pipe with T wherein the Transition Vertical Pipe with T further comprises:
i.    A Safety Thermocouple with Transmitter T2 (para. [0380]); and
ii.    A Thermocouple Shield – it would be obvious that the cooler of Tsangaris would comprise the elements listed above (para. [0277]-[0278], [0507]).
With respect to claim 12, Tullos further teaches wherein the Primary Flare Assembly further comprises:
a.    A Flare Vertical Pipe (102) wherein the Flare Vertical Pipe (102) further comprises:
i.    A Flare End/(flame (104)) With Ignition Component – it would be obvious that there would be an ignition component in place to start a flame. 
ii.    A Valve Assembly (110).
b.    A Bottom/Vertical Pipe T Assembly;
c.    A Flare Horizontal Bottom Pipe (100); and
d.    A Flare Exit Pipe Assembly/(pipe segment including the flame (104)). 
With respect to claim 14, Tullos further teaches wherein the thermocouple assembly/temperature sensor (112) is located in the path of the flame (104) which would read on the instantly claimed limitation of “within the flare exit pipe assembly”/(pipe segment including the flame (104) and vicinity of the flame).
With respect to claim 15, Tsangaris teaches wherein the pressure-based feedback system wherein the pressure-based feedback system (para. [0380]) further comprises a cooler-hearth differential pressure assembly wherein the cooler-hearth differential pressure (para. [0380]) assembly further comprises:
a.    A Cooler Differential Pressure Assembly;
b.    A DP Pressure Sensor with Transmitter; and
c.    A Transition Box Differential Pressure Assembly (para. [0380], [0386], [0422], [0599]).
With respect to claim 16, Tsangaris teaches wherein the Blower Assembly (para. [0169], [0425], [0642]) further comprises:
a.    A Blower (para. [0648]);
b.    A Blower Exit pipe wherein the blower Exit pipe is operably connected to the Blower: – it would be obvious that the blower would comprise an exit pipe.
c.    An Oxygen Sensor Assembly – Tsangaris teaches controlling the H2:CO ratio, and providing a feedback control means in order to adjust the amount of added oxygen (para. [0425]), therefore, it would be obvious that an oxygen sensor would be needed (para. [0407], [0425], [0626], [0627]).
With respect to claim 17, Tsangaris teaches wherein
a.    the Blower Exit Pipe further comprises –Tsangaris teaches a syngas blower (para. [0642], [0648]).
i.    A Pressure Gauge for Gas Delivery;
ii.    A Coupling with Valve for Oxygen Sensor (para. [0425])/Pump
iii.    A Gas Flow Meter with Transmitter; and
iv.    A Sampling Port with Valve
b.    and the Blower further comprises:
i.    A Blower Outlet; and
ii.    A Blower Inlet;
c. And the Oxygen Sensor further comprises:
i.    A Recirculating Hose;
ii.    A Sample Pump;
iii.    An Oxygen Sensor; and
iv.    A P Tramp Water Collector.
	It would be obvious that the syngas blower of Tsangaris would comprise the combination of elements recited above in order to achieve the necessary control mechanism (para. [0425]).
With respect to claim 18, Tsangaris teaches wherein the Exit Pipe Assembly further comprises:
a.    A Generator;
b.    An Engine Pipe (as illustrated in Figure 3)
c.    A Secondary Flare Assembly (para. [0650]) wherein the Secondary Flare Assembly further comprises:
i.    An Ignition System;
ii.    A Horizontal Portion; and
iii.    A Vertical Portion – it would be obvious that the flare assembly of Tsangaris would comprise the elements listed above.
With respect to claim 19, Tsangaris teaches wherein the PLC//(computing platform) (para. [0120]), (para. [0135]-[0136], [0145], [0147], [0150]-[0151]-[0153], [0155],[0409], [0652], [0654]) further comprises:
a.    Alarms/alerts (para. [0464]);
b.    A Producer Gas Control Modules wherein the Producer Gasification Control Modules further comprises:
i.    A Primary Flare Module [0650]);
ii.    A Feedstock Module (para. [0649]);
iii.   A Auger Gasifier Module (para. [0464]);
iv.    A Briquetter Module (para. [0464]);
v.    A Differential Pressure Cooler Module;
vi.    A Packed Bed Filter Top Actuator Module;
vii.    A Thermocouple 1 Module (para. [0647]);
viii.    An Auger Packed Bed Filter Module;
ix.    A Blower Module (para. [0648]);
x.    A Thermocouple 3 Module (para. [0647]);
xi.    A Packed Bed Filter Bottom Actuator Module;
xii.    An Auger Cooler Module (para. [0647]);
xiii.    A Pneumatic Actuator Module;
xiv.    A Bin Indicator Module (para. [0158]);
xv.    An Air Control Assembly Module (para. [0477], [0479], [0480]-[0486]);
xvi.    A Pressure Modules;
xvii.    An Engine Valve Module; 
xviii. A Safety Module;
xix.    A Secondary Flare Module (para. [0650]);
xx.    A Differential Pressure Gasifier Module (para. [0386]);
xxi.    An Oxygen Sensor Module (para. [0479]);
xxii.    A Temperature Modules (para. [0507]); and 
xxiii.  A Thermocouple 2 Module (para. [0507]);
c.    A Touchscreen/(computing platform) (para. [0120]); and d.    a battery backup.
With respect to claim 20, Tsangaris teaches positioning the blower (Figure 3, 6250) downstream of the scrubber (6240) and not wherein the blower assembly (6250) is operably connected to the output of the mist elimination system connection portion and prior to the input of the water scrubber.  However, Tsangaris does teach wherein the blower provides the driving force for the gas through the entire system (120), from the converter (1200) to the engine (para. [0548]), and teaches wherein the blower (6250) is designed using all upstream vessel design pressure drops, and is also designed to provide the required pressure for downstream equipment pressure losses to have a final pressure of about 2.1 to 3.0 psig in the HC 7230 (para. [0549]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose to place the blower (6250) in the apparatus of modified Tsangaris upstream of the scrubber, rather than downstream thereof, and still provide the necessary driving force for the gas through the entire system, in order to accommodate space and design limitations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of CN 101565764 – (CN’764) in view of Jainek (US 2001/0025704 A1) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845), as applied to claim 2 above, and further in view of CN 101564633 (hereinafter CN’633).
With respect to claim 3, modified Tsangaris discloses all claim limitations as set forth above including a renewable packed bed filter/(activated carbon bed) (Figure 3, 4258), but fails to teach wherein the renewable packed bed filter/(activated carbon bed) further comprises:
a.    a packed bed filter differential pressure assembly;
b.    a top/bottom packed connecting flange;
c.    a bottom packed bed filter housing box; and
d.    a top portion housing.
CN’633 teaches an apparatus for purifying gas (Figures 7-8) comprising an activated carbon filter, comprising:
b.    a top/bottom packed connecting flange (20);
c.    a bottom packed bed filter (9) housing box/(lower shell section (10)); and
d.    a top portion housing/(upper shell section (10)) in order to provide a high efficiency gas filter which offers small pressure loss (para. [0003] and [0019]).  Since Tsangaris is concerned with differential pressure across the system and teaches using differential pressure sensors (para. [0386]), and since CN’633 is concerned with pressure drop (para. [0003]), then it would have been obvious to one having ordinary skill in the art to provide the activated carbon bed filter in modified Tsangaris with a packed bed filter differential pressure assembly in order to track pressure buildup across the active carbon bed.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the activated carbon filter of modified Tsangaris comprise a packed bed filter differential pressure assembly, a top/bottom packed connecting flange; a bottom packed bed filter housing box; and a top portion housing, as taught by CN’633, in order to provide a high efficiency gas filter which offers small pressure loss.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of CN 101565764 – (CN’764) in view of Jainek (US 2001/0025704 A1) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845), as applied to claim 1 above, and further in view of CN 1032812 A (hereinafter CN’812).
With respect to claim 5, Tsangaris as modified discloses all claim limitations as set forth above including wherein the gasifier is shaped like a rectangle (as illustrated in Figure 7, 2200) and further comprises:
a.   a hearth/floor assembly (as illustrated in Figure 8, 2212 & 2214 & 2216) wherein the hearth assembly further comprises:
i.  	a castable refractory (para. [0172]-[0173]);
ii.    	a ceramic flange (para. [0186]); and
iii.   	an ash module assembly (para. [0034], [0162]-[0165] and [0176]).
b.   a fuel transmission box/hopper (Figure 5A, 9223) (para. [0465]) wherein the fuel transmission box further comprises the following:
i.    a fuel transmission box bottom portion (illustrated);
ii.    a fuel transmission box plate/(shredder plate (9224));
iii.    a fuel transmission box middle portion (illustrated);
v.    a fuel transmission box relief valve (para. [0409]);
c.    a transmission box/hopper modular connection elements - it would be obvious that the hopper (9223) would comprise the modular connection elements since it is connected with upstream and downstream operational units (i.e. conveyors and hoppers);
d.    a hearth/(material pile within the gasification chamber) (para. [0170]); and
e.   a hopper (Figure 5A, 9239) (para. [0156], [0457]-[0458], [0466]) wherein the hopper is positioned above/(upstream) the hearth and below/(downstream) of the transmission box/(hopper (9223)), and the hopper (9239) further comprises:
i.   a hopper (9239) middle portion wherein the hopper middle portion (illustrated) further comprises:
1.    a fuel level detection system where said fuel level detection system further comprises a fuel level sensor such as a bin indicator (para. [0158]) and wherein the fuel level detection system is operably located within the Hopper (para. [0472], [0626]).
ii.    a hopper (9239) bottom portion wherein the hopper bottom portion/(by being fluidly connected to the feedstock input (2204) further comprises:
1.   a pyrolysis zone (within the converter (1200)); and
2.    a preheating zone (para. [0232]) – though Tsangaris does not explicitly teach wherein the hopper (9239) comprises a preheating zone, it would be obvious to do so since Tsangaris teaches recovering heat from product gas and preheating feedstock (para. [0232]);
iii.    a hopper interior walls (para. [0472]); and
iv.    a hopper (9239) top portion – (as illustrated).
	Tsangaris as modified fails to teach wherein the fuel transmission box/hopper includes a ceramic coating.  CN’812 teaches a feedstock feeding hopper (34) coated with a ceramic layer (60) in order to limit heat damage to the hopper.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a ceramic coating in the fuel transmission box/hopper in modified Tsangaris, as taught by CN’812, in order to limit heat damage to the hopper. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of CN 101565764 – (CN’764) in view of Jainek (US 2001/0025704 A1) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845), as applied to claim 6 above, and further in view of CN 102057222 (hereinafter CN’222).
With respect to claim 7, modified Tsangaris discloses all claim limitations as set forth above but fails to teach wherein the mist to hydrophobic connection assembly/(pipe) further comprises:
a. a transition connection wherein the transition connection further comprises:
i. a Trap;
ii. a horizontal pipe to hydrophobic polishing filter wherein the horizontal pipe to hydrophobic polishing filter further comprises:
1.    a threaded hole with a nipple for differential pressure chiller; and
2.    a coupling with valve for pump/oxygen sensor;
b.    a transition vertical pipe;
c.    a transition horizontal pipe.
CN’222 teaches an apparatus comprising a mist to hydrophobic connection assembly/(pipe) (pipe connections upstream and downstream of unit (6230)) further comprises:
a. a transition connection wherein the transition connection further comprises:
i. a trap (4220) (para. [0387]);
ii. a horizontal pipe/(horizontal pipes just upstream of unit (6230)) to hydrophobic polishing filter/(micro-particle filter bag (6230)) (para. [0416]) wherein the horizontal pipe/(horizontal pipes just upstream of unit (6230)) to hydrophobic polishing filter/(micro-particle filter bag (6230)) (para. [0416]) further comprises:
2.    CN’222 does not explicitly teach providing the horizontal pipe upstream of the polishing filter/(micro-particle filter bag (6230)) with a coupling with valve for pump/oxygen sensor; however, CN’222 does teach the need to clean the polishing filter/(micro-particle filter bag (6230)) (para. [0416]-[0417]) using a gas flow (air or nitrogen), and does teach providing a coupling with valve (para. [0512]) for pump/oxygen sensor (pump/compressor for oxygen/(air) and oxygen sensor (8124) in other parts of the apparatus (para. [0254]); therefore, it would be obvious to one having ordinary skill in the art to place a valve connected to a pump/oxygen sensor upstream of the polishing filter/(micro-particle filter bag) (6230) in order to provide real-time adjustment and control of key process parameters/(airflow) to provide effective cleaning of the polishing filter/(micro-particle filter bag) (6230) (para. [0254], [0416]-[0417], [0512]);
b.    a transition vertical pipe/(vertical pipe leading into polishing filter (6230));
c.    a transition horizontal pipe/(horizontal pipe downstream of unit (6210)); in order to remove heavy metal particles from the produced synthesis gas stream and to clean it up with extremely high efficiency filter and avoid any water condensed air (para. [0416]) and to provide effective cleaning of the polishing filter/(micro-particle filter bag) (6230) (para. [0416]-[0417]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the mist to hydrophobic connection assembly/(pipe) of modified Tsangaris to further comprise: a. a transition connection wherein the transition connection further comprises: i. a trap ; ii. a horizontal pipe to hydrophobic polishing filter wherein the horizontal pipe to hydrophobic polishing filter further comprises: 2.    a coupling with valve for pump/oxygen sensor; b.    a transition vertical pipe; c.    a transition horizontal pipe, as taught by CN’222, in order to remove heavy metal particles from the produced synthesis gas stream and to clean it up with extremely high efficiency filter and avoid any water condensed air, and in order to provide real-time adjustment and control of key process parameters/(airflow) to provide effective cleaning of the polishing filter/(micro-particle filter bag).
Modified Tsangaris fails to teach providing 1. a threaded hole with a nipple for differential pressure chiller.  Jainek teaches a chiller assembly/(cooling system) comprising a threaded connection with nipple in order to provide optimum sealing of the inner and outer areas (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the horizontal pipe to hydrophobic polishing filter/(micro-particle filter bag (6230)) of modified Tsangaris with a threaded connection with nipple, as taught by Jainek, in order to provide optimum sealing of the inner and outer areas.
Limitations expressed in intended use language (i.e. for differential pressure chiller; for pump/oxygen sensor) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
Regarding limitations recited in claim 7 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. oxygen) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of CN 101565764 – (CN’764) in view of Jainek (US 2001/0025704 A1) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845), as applied to claim 12 above, and further in view of Little et al. (US 9,267,686).
With respect to claim 13, modified Tsangaris discloses all claim limitations as set forth above but fails to teach wherein the flare vertical pipe (of Tullos) further comprises a Venturi Motivator.  Little teaches an apparatus comprising a flare which includes a venturi motivator/(venturi fluid (air) mixer) in order to produce a combustible pilot gas mixture (col. 3, lines 59-67, and col. 4, lines 1-2). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the flare vertical pipe in modified Tsangaris further comprise a Venturi Motivator, as taught by Little, in order to produce a combustible pilot gas mixture.
  
Response to Arguments
The rejection made under 35 USC 112, Second Paragraph has been withdrawn by the Examiner due to Applicant’s amendments made to the claims.
In response to applicant's argument that the prior art fails to teach the combination of limitations as presented in instant claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						5/7/2022Primary Examiner, Art Unit 1725